      Case 1:18-cv-09820-PGG-KHP Document 63 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAUL GARCIA, et al.,

                           Plaintiffs,
                                                                     ORDER
             - against -
                                                               18 Civ. 9820 (PGG)
ROTI RESTAURANTS, LLC.,

                           Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               The hearing scheduled for July 24, 2020 is adjourned to August 7, 2020 at 09:30

a.m. by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter 6212642

as the access and/or security code. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. No later than August 3, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       July 22, 2020
